NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaICircu1't
LESTER MCDANIEL,
Petiti0ner, ~
V.
DEPARTMENT OF HOMELAND SECURITY,
Respondent. _
2012-3049 _
Petition for review of the Merit Systems Protection
Board in case no. SF0752100681-I-1.
ON MOTION
ORDER
Lester McDanie1 moves for a 14-day extension of time,
until Apri1 9, 2012, to file his opening brief
Upon consideration thereof
IT ls ORDERED THAT:
- The motion is granted

MoDAN1EL v. DHs 2
FOR THE COURT
 2 9  /s/ J an H0rbaly
Date J an Horb a1y
C1erk
cc: Jeffrey H. Jacobson, Esq. 'FlLED
Jane W. Vanneman, Esq. U.S. EOUHT 0F APPEALS FOH
THE FEDERAL C!RCUlT
821 ma 2 9zu12
.mwuoaaALv
clear